Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2022, that includes a response to the Final Office Action mailed June 2, 2021, has been entered. Claims 1 and 6 have been amended; claims 2-5, 10-13, 15-18, and 20-23 have been canceled; and no claims have been newly added. Claims 7, 19, 27, 28, 30-32, and 35 have been withdrawn. Claims 1, 6, 8, 9, 14, 24-26, 29, 33, and 34 are currently under examination. 
Withdrawal of Prior Claim Rejections - 35 USC § 103
In view of the present amendment filed November 2, 2021, including the 37 CFR 1.132 Declaration of Chandanie W. Arachchige, the 35 USC 103 rejection over Sedun et al., presented in the Final Office Action mailed June 2, 2021, is hereby withdrawn. Upon further search and consideration, however, new prior art has been procured, and new grounds of rejection have been formulated that address the currently pending claim limitations, which new grounds of rejection are presented herein below under the heading “New Grounds of Rejection”. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8, 9, 14, 20-26, 29, 33, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as now amended, provides that the iron chelate can be present at a concentration of “at least 1% by weight”. Applicant does not point specifically to where in the specification they find support for such a broad limitation. None can be found. Instead, Applicant appears to have support for “an iron chelate at a concentration of at least about 1% by weight to about 12% by weight” (see paragraph 0047), which is far narrower in scope.
Claim 6, as now amended, provides that the iron chelate can be present at a concentration of “at least 3% by weight”. Applicant does not point specifically to where in the specification they find support for such a broad limitation. None can be found. Instead, Applicant appears to have support for “an iron chelate at a concentration of at least about 1% by weight to about 12% by weight” (see paragraph 0047), which is far narrower in scope.
Claims 8, 9, 14, 24-26, 29, 33, and 34 depend from claim 1 or claim 6.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8, 9, 14, 24-26, 29, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 9, 33, and 34 appear to be in improper Markush format. Hence, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. Applicant is advised that a proper Markush claim has the general format “selected from the group consisting of A, B, C, D, and E”, not “selected from the group consisting of A, B, C, and D, or E”, and not “selected from the group consisting of A, B, and C, or D, and E”. 
Claim 14, which depends from claim 6, stipulates in a wherein clause that “the iron is present at a concentration of 0.2% to about 1.5% by weight”, is indefinite for the following reasons:
1. While claim 6 requires “an iron chelate”, claim 6 does not appear to require free iron. Moreover, an iron chelate could broadly be construed as a compound capable of chelating iron (e.g. EDTA) but that does not necessarily include iron (i.e. not necessarily FeEDTA). Therefore, there is insufficient antecedent basis for “the iron” in the claim. 
2. Even assuming, arguendo, that the “iron chelate” of claim 6 does require iron, one of ordinary skill in the art cannot definitively ascertain whether the 0.2-1.5% by weight is with respect to the weight of the composition as a whole or rather with respect to the weight of the iron chelate compound only. 
***For examination at this time, the recited iron concentration is being interpreted with respect to the weight of the composition as a whole. 
Claims 8, 9, 14, 24-26, 29, 33, and 34 are indefinite for depending from an indefinite claim. 
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 103 (I and II)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
I. Claims 6, 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lengyel (U.S. Patent No. 4,597,883).
I. Applicant Claims
Applicant claims a composition comprising i) at least 3 wt% of an iron chelate, and ii) 1-25 wt% of a salt selected from the group consisting of potassium chloride, potassium sulfate, potassium citrate and combinations thereof; wherein the iron is present at a concentration of 0.2-1.5 wt%, and wherein the iron chelate is e.g. iron ethylenediaminetetraacetic acid (i.e. FeEDTA). 
I. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Lengyel discloses a composition comprising i) 0.01-0.5 lbs of an iron chelate per gallon of water, and ii) 0.1-3 lbs potassium sulfate per gallon of water; wherein the iron chelate is iron ethylenediaminetetraacetic acid (i.e. FeEDTA).
I. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Lengyel does not anticipate the instantly claimed subject matter with one specific example to preferred embodiment. However, the Lengyel disclosure is sufficient to render the presently claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
I. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Lengyel, outlined supra, to devise Applicant’s presently claimed composition. 
Lengyel discloses a composition comprising i) 0.01-0.5 lbs of an iron chelate per gallon of water, and ii) 0.1-3 lbs potassium sulfate per gallon of water; wherein the iron chelate is iron ethylenediaminetetraacetic acid (i.e. FeEDTA), and wherein the composition can be applied to plant foliage to protect the plant from frost damage. Since one of ordinary skill in the art would know that 0.01-0.5 lbs/gal is equivalent to 0.1-6 g/100 ml, one of ordinary skill in the art would thus recognize that the iron chelate, i.e. FeEDTA, is present at a concentration of 0.1-6 wt%. Likewise, one of ordinary skill in the art would know that 0.1-3 lbs/gal is equivalent to 1.2-36 g/100 ml, one of ordinary skill in the art would thus recognize that the potassium sulfate is present at a concentration of 1.2-36 wt%. Further, in Example 1, potassium sulfate is specifically present in the amount of 10lbs of potassium sulfate per 15 gallons of water, which is equivalent to 8 g/100 ml, or about 8 wt%. Therefore, one of ordinary skill in the art, in following the teachings of Lengyel, will this be motivated to manufacture a composition comprising, in part, about 0.1-6 wt% FeEDTA (i.e. an iron chelate) and about 8 wt% potassium sulfate, with the reasonable expectation that the composition, upon application to plant foliage, will successfully protect the plant from frost damage. 
The molecular weight of FeEDTA is 346 g/mol, the molecular weight of iron is 55 g/mol, and the molecular weight of EDTA is 292 g/mol. For FeEDTA, there is one mole of Fe per mole of EDTA. Therefore, iron represents 55/346, or about 16% of the weight of FeEDTA. For an FeEDTA concentration of 0.1-6 wt%, the iron concentration is therefore 0.016-0.96 wt%, which is not patentably distinct from the claimed amount of 0.2-1.5 wt%. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
II. Claims 1, 6, 8, 9, 14, 24-26, 29, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (U.S. Patent Application Pub. No. 2007/0203026), in view of Anonymous (FIESTA [online]; 2010).
II. Applicant Claims
Applicant’s elected subject matter is directed to a method for selectively controlling the growth of “undesired” vegetation comprising contacting an area of vegetation and/or the ground in which said vegetation is present with a composition comprising at least 1 wt% FeHEDTA and 1-25 wt% potassium chloride (i.e. KCl) at a rate of 0.25-1.8 g Fe/m2. 
Applicant also claims a composition comprising at least 1 wt% FeHEDTA and 1-25 wt% potassium chloride (i.e. KCl); wherein the iron is present at a concentration of 0.2-1.5 wt%. 
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Duncan et al. disclose a method for selectively controlling the growth of “undesired” vegetation (e.g. dandelion, chickweed, clover, etc.) comprising contacting an area of vegetation with a composition comprising e.g. potassium chloride (i.e. KCl, i.e. a chloride ion-containing compound); wherein the chloride concentration is 2,650-20,000 ppm (i.e. equivalent to 0.3-2 wt% chloride, and equivalent to 0.56-4.3 wt% KCl), and wherein the composition can further contain e.g. chelates (e.g. EDTA, HEDTA) and additional herbicides (abstract; paragraphs 0023, 0028, 0037, 0041, 0043, 0053, 0058, 0060). 
Anonymous discloses a method for selectively controlling the growth of “undesired” vegetation (e.g. dandelion, chickweed, clover, etc.) comprising contacting an area of vegetation and/or the ground in which said vegetation is present with a composition comprising 4.43 wt% FeHEDTA at a rate of 0.4-0.7 g Fe/m2.
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Duncan et al. do not explicitly disclose that the applied composition further comprises FeHEDTA. This deficiency is cured by the teachings of Anonymous. 
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Duncan et al. and Anonymous, outlined supra, to devise Applicant’s presently claimed method and composition. 
Duncan et al. disclose a method for selectively controlling the growth of “undesired” vegetation (e.g. dandelion, chickweed, clover, etc.) in a lawn comprising contacting the area of vegetation with a composition comprising e.g. 0.56-4.3 wt% potassium chloride, and a chelate (e.g. EDTA, HEDTA) and/or additional herbicide. Since Anonymous discloses that the growth of undesired vegetation (e.g. dandelion, chickweed, clover, etc.) in a lawn can be effectively controlled by the application of 4.43 wt% FeHEDTA at a rate of 0.4-0.7 g Fe/m2; one of ordinary skill in the art would thus be motivated to include 4.43 wt% FeHEDTA in the Duncan et al. composition, and to thus apply the composition at a rate of 0.4-0.7 g Fe/m2, with the reasonable expectation that the resulting method will successfully control the growth of “undesired” vegetation (e.g. dandelion, chickweed, clover, etc.) in a lawn. 
Anonymous discloses the FeHEDTA concentration in FIESTA is 4.43 wt% (i.e. understood to be 4.43 g/100 ml by definition). Since 40 ml of FIESTA is combined with 960 ml of water, this is equivalent to 1.77 g FeHEDTA per 1 L of solution. This solution is then applied at the rate of 200-400 ml/m2. Hence, 0.4-0.7 g Fe/m2 is applied.
Further, for the same reasons just discussed, one of ordinary skill in the art in view of the cited prior art would thus arrive at a composition comprising 0.56-4.3 wt% potassium chloride and 4.43 wt% FeHEDTA, wherein the iron concentration is thus 0.7 wt% (i.e. Fe MW = 55, HEDTA MW = 278; Fe is 16% the mass of FeHEDTA, i.e. 16% of 4.43 wt% is 0.7 wt%), with the reasonable expectation that this composition can successfully control the growth of “undesired” vegetation (e.g. dandelion, chickweed, clover, etc.) in a lawn  
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617